Title: From Thomas Jefferson to Francis Brodie, 11 July 1806
From: Jefferson, Thomas
To: Brodie, Francis


                        
                            Washington July 11. 06.
                        
                        Th: Jefferson returns his thanks to mr. Brodie for the very superb maps of the Rhine, Maes, & Scheldt,
                            which he has been so kind as to send him. they are the more interesting as he has been enabled to retrace minutely his own
                            wanderings for 500. miles along the banks of the Rhine. he prays him to accept his salutations & assurances of
                            respect.
                    